—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated *590April 26, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment. The evidence establishes that the plaintiff Concetta R Parisi was negligent as a matter of law when she failed to yield the right-of-way to the defendant (see, Cenovski v Lee, 266 AD2d 424). The defendant, who had the right-of-way, was entitled to anticipate that Ms. Parisi would obey traffic laws which required her to yield (see, Cenovski v Lee, supra). The plaintiffs’ mere speculation that the defendant may have failed to act properly is insufficient to defeat the motion (see, Goff v Goudreau, 222 AD2d 650). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.